EXHIBIT 10.4

FRENCH FRAGRANCES, INC.

1995 Stock Option Plan

1.      Definitions:

As used herein, the following definitions shall apply:



         (a)    "Compensation Committee" shall mean a committee appointed from
time to time by the Board to administer the plan and consisting of not fewer
than two members. Upon the registration by the Company of the Common Stock
pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), all members of the Compensation Committee shall be
"disinterested persons" as defined by Rule 16b-3.

         (b)    "Common Stock" means the Common Stock, par value $.01 per share,
of the Company.

         (c)    "Company" shall mean French Fragrances, Inc., a Florida
corporation, or any successor thereof.

         (d)    "Eligible Person" means any individual who performs services for
the Company or a Subsidiary, including any individual who is an employee,
officer or director of the Company or a Subsidiary, regardless of whether such
individual is included on the regular payroll of the Company or a Subsidiary, or
is a full or part time employee.

         (e)    "Incentive Option" shall mean an option to purchase Common Stock
which meets the requirements set forth in the Plan and also meets the definition
of an incentive stock option set forth in Section 422 of the Internal Revenue
Code of 1986, as amended (the "Code"). The stock option agreement for an
Incentive Option shall state that the option is intended to be an Incentive
Option.

         (f)    "Nonqualified Option" shall mean an option to purchase Common
Stock which meets the requirements set forth in the Plan but does not meet the
definition of an incentive stock option set forth in Section 422 of the Code.
The stock option agreement for a Nonqualified Option shall state that the option
is intended to be a Nonqualified Option.

         (g)    "Participant" shall mean any Eligible Person designated by the
Compensation Committee under Paragraph 6 for participation in the Plan.

         (h)    "Plan" shall mean this Stock Option Plan for the Company.

          (i)    "Rule 16b-3" shall mean Rule 16b-3 promulgated under the
Securities Exchange Act, or any successor thereto.

          (j)    "Subsidiary" shall mean any Company in which the Company owns,
directly or indirectly, stock possessing more than fifty percent of the total
combined voting power of all classes of stock.

2.    Purpose of Plan:

The purpose of the Plan is to provide key employees, officers and directors of
the Company and its Subsidiaries with incentives to make significant and
extraordinary contributions to the long-term performance and growth of the
Company and its Subsidiaries, to join the interests of such persons with the
interests of the shareholders of the Company, and to increase their personal
interest in the continued success and progress of the Company.



3.    Administration:

The Plan shall be administered by the Compensation Committee. Subject to the
provisions of the Plan, the Compensation Committee shall determine, from those
eligible to be Participants under the Plan, the persons to be granted stock
options, the amount of stock options to be granted to each such person, and the
terms and conditions of such stock options. Subject to the provisions of the
Plan, the Compensation Committee is authorized to interpret the Plan, to
promulgate, amend and rescind rules and regulations relating to the Plan and to
make all other determinations necessary or advisable for its administration.
Interpretation and construction of any provision of the Plan by the Compensation
Committee shall be final, conclusive and binding. Acts approved by either a
majority of the members present at any meeting at which a quorum is present, or
without a meeting by the unanimous written approval of the members of the
Compensation Committee, shall be the acts of the Compensation Committee.



4.    Indemnification of Compensation Committee Members:

In addition to such other rights of indemnification as they may have, the
members of the Compensation Committee shall be indemnified by the Company
against the reasonable expenses, including attorneys' fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any stock option granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Board of Directors of the Company) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Compensation Committee member has acted in bad faith; provided, however, that
within 60 days after receipt of notice of institution of any such action, suit
or proceeding a Compensation Committee member shall offer the Company in writing
the opportunity, at its own cost, to handle and defend the same.



5.    Maximum Number of Shares Subject to Plan:

The maximum number of shares of Common Stock which may be issued pursuant to
stock options granted under the Plan shall be 2,200,000 shares. Shares of Common
Stock shall be made available for issuance pursuant to the Plan either from
shares of Common Stock reacquired by the Company (either directly or indirectly
through an agent, trustee or other person or entity) or from authorized but
unissued shares. Any shares of Common Stock with respect to which stock options
have expired or terminated for any reason other than exercise of such stock
options, shall again be available for issuance pursuant to the Plan to the
extent permitted under Rule 16b-3.



        The number of shares of Common Stock subject to each outstanding stock
option, the option price with respect to outstanding stock options, and the
aggregate number of shares available at any time under the Plan shall be
equitably adjusted by the Compensation Committee to prevent dilution or
enlargement of Participant's rights under the Plan to reflect events such as
stock dividends, stock splits, recapitalizations, mergers, consolidations or
reorganizations of or by the Company; provided, however, that no fractional
shares shall be issued pursuant to the Plan, no rights may be granted under the
Plan with respect to fractional shares, and any fractional shares resulting from
such adjustments shall be eliminated from any outstanding stock option; and
provided further, with respect to Incentive Stock Options, no such adjustment
shall be authorized to the extent that such authority would cause the Plan to
violate Section 422(b)(l) of the Code. Without limiting the generality of the
foregoing, the existence of outstanding options granted under the Plan shall not
affect in any manner the right or power of the Company to make, authorize or
consummate (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company's capital structure or its business; (ii) any
merger or consolidation of the Company; (iii) any issue by the Company of debt
securities, or preferred or preference stock that would rank above the shares of
Common Stock subject to outstanding options; (iv) the dissolution or liquidation
of the Company; (v) any sale, transfer or assignment of all or any part of the
assets or business of the Company; or (vi) any other corporate act or
proceedings, whether of a similar character or otherwise.

6.    Participants

: The Compensation Committee shall determine and designate from time to time, in
its sole discretion, those Eligible Persons to whom stock options are to be
granted or awarded and who thereby become Participants under the Plan.
Notwithstanding the foregoing, Incentive Options may be granted only to key
employees eligible to receive Incentive Options pursuant to Section 422 of the
Code.



7.    Written Agreement:

Each stock option, shall be evidenced by a written agreement between the Company
and the Participant and shall contain such provisions as may be approved by the
Compensation Committee. Such agreements shall constitute binding contracts
between the Company and the Participant, and every Participant, upon acceptance
of such agreement, shall be bound by the terms and restrictions of the Plan and
of such agreement. The terms of each such agreement shall be in accordance with
the Plan, but the agreements may include such additional provisions and
restrictions determined by the Compensation Committee, provided that such
additional provisions and restrictions are not forbidden by the terms of the
Plan.



8.    Allotment of Shares:

The Compensation Committee shall determine and fix the number of shares of
Common Stock with respect to which each Participant may be granted stock options
provided, however, that no Incentive Option may be granted under the Plan to any
one Participant which would result in an aggregate fair market value, determined
as of the date the option is granted, of Common Stock with respect to which
Incentive Options are exercisable for the first time by such Participant during
any calendar year in excess of $100,000.



9.    Stock Options:

Subject to the terms of the Plan, the Compensation Committee may grant to
Participants either Incentive Options, Nonqualified Options or any combination
thereof. Each option granted under the Plan shall designate the number of shares
covered thereby, with respect to which the option is an Incentive Option, and
the number of shares of Common Stock covered thereby, with respect to which the
option is a Nonqualified Option.



10.    Stock Option Price:

Subject to the rules set forth in this Paragraph 10, at the time any stock
option is granted, the Compensation Committee shall establish the price per
share for which the shares of Common Stock covered by the option may be
purchased. With respect to an Incentive Option, such option price shall not be
less than 100% of the fair market value of a share of Common Stock on the date
on which such option is granted; provided, however, that with respect to an
Incentive Option granted to an employee who at the time of the grant owns (after
applying the attribution rules of Section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of the stock of the Company or of
any parent or subsidiary, the option price shall not be less than 110% of the
fair market value of a share of Common Stock on the date such Incentive Option
is granted. With respect to a Nonqualified Option, the option price shall not be
less than the par value of a share of Common Stock. For purposes of the Plan,
the "fair market value" of a share of Common Stock shall be determined in good
faith by the Compensation Committee and may, among other methods, be the Closing
Price of the Common Stock preceding the grant date or the average of the Closing
Prices of the Common Stock on each of the 30 business days immediately preceding
such date. For this purpose, the Closing Price of the Common Stock on any
business day shall be (i) if such Common Stock is listed or admitted for trading
on any United States national securities exchange, or if actual transactions are
otherwise reported on a consolidated transaction reporting system, the last
reported sale price of Common Stock on such exchange or reporting system, as
reported in any newspaper of general circulation; (ii) if the Common Stock is
quoted on the National Association of Securities Dealers Automated Quotations
System ("Nasdaq"), or any similar system of automated dissemination of
quotations of securities prices in common use, the closing bid quotation for
such a day of the Common Stock on such system; or (iii) if neither clause (i) or
(ii) is applicable, the mean between the high bid and low ask quotations for the
Common Stock as reported by the National Quotation Bureau, Incorporated if at
least two securities dealers have inserted both bid and ask quotations for the
Common Stock on at least 5 of the 10 preceding days; or, (iv) if none of clause
(i), (ii), or (iii) is applicable, the fair market value on a specified date of
a share as determined by the Compensation Committee in good faith. The option
price shall be subject to adjustment in accordance with the provisions of
Paragraph 5 of the Plan.



11.    Payment of Stock Option Price:

At the time of the exercise in whole or in part of any stock option granted
hereunder, payment of the option price in full in cash or by certified or
official bank check, personal check or money order, or, with the consent of the
Compensation Committee, in Common Stock, shall be made by the Participant for
all shares so purchased. In the sole discretion of and subject to such
conditions as may be established by the Compensation Committee, payment of the
option price may also be made by the Company retaining from the shares of Common
Stock to be delivered upon exercise of the stock option that number of shares
having a fair market value on the date of exercise equal to the option price of
the number of shares with respect to which the Participant exercises the stock
option. If payment is made by the tender of shares of Common Stock or retention
by the Company of shares of Common Stock to be delivered upon the exercise of
the stock option, the fair market value of each share of Common Stock tendered
or retained, as the case may be, shall be determined as of the day such shares
are tendered or such option is exercised, or if no sale or bid has been made on
such date, then on the last preceding day on which such sale or bid shall have
been made. Any excess of the value of the tendered or retained shares over the
option price will be returned to the Participant as follows:



         (i)  any whole shares of Common Stock remaining in excess of the
purchase price will be returned to the Participant in kind, and may be
represented by one or more certificates as determined by the Company in its sole
discretion; and

         (ii) any partial shares of Common Stock remaining in excess of the
option price will be returned to the Participant in cash.

         Such payment may also be made in such other manner as the Compensation
Committee determines is appropriate, in its sole discretion. No Participant
shall have any of the rights of a shareholder of the Company under any stock
option until the actual issuance of shares to said Participant, and prior to
such issuance no adjustment shall be made for dividends, distributions or other
rights in respect of such shares, except as provided in Paragraph 5.

12.    Granting and Exercise of Stock Options:

Each stock option granted hereunder shall be exercisable at any such time or
times or in any such installments as may be determined by the Compensation
Committee at the time of the grant; provided, however, that no stock option
granted hereunder may be exercisable prior to the expiration of six months from
the date of grant. The aggregate fair market value (determined at the time the
option is granted) of Common Stock with respect to which Incentive Options are
exercisable for the first time by a Participant during any calendar year shall
not exceed $100,000.



         A Participant may exercise a stock option, if then exercisable, in
whole or in part by delivery to the Company of written notice of the exercise,
in such form as the Compensation Committee may prescribe, accompanied by (i)
full payment for the shares with respect to which the stock option is exercised,
or (ii) in the sole discretion of the Compensation Committee and subject to the
requirements of Regulation T (as in effect from time to time) under the Exchange
Act, irrevocable instructions to a stockbroker to promptly deliver to the
Company full payment for the shares with respect to which the stock option is
exercised from the proceeds of the stockbroker's sale of or loan against the
shares. Except as provided in Paragraph 17, stock options may be exercised only
while the Participant is an employee of, or performing service to, the Company
or a Subsidiary.

         Successor stock options may be granted to the same Participant, whether
or not the stock option(s) previously granted to such Participant remain
unexercised. A Participant may exercise a stock option, if then exercisable,
notwithstanding that stock options previously granted to such Participant remain
unexercised.

13.    Change of Control Provisions:

Notwithstanding any other provision of the Plan, the following acceleration
provisions shall apply in the event of a "Change of Control" as defined in this
Section 13:



          13.1    

Any Option previously granted under the Plan to a Participant who is an Eligible
Person on the date of a "Change in Control" (as defined in Section 13.2) shall
become fully exercisable and vested, automatically in the case of Participants
subject to Section 16 of the Exchange Act, and unless otherwise determined by
the Board of Directors in writing at or after the grant but prior to the
occurrence of the Change in Control in the case of Participants not subject to
Section 16 of the Exchange Act, subject only to the legal restrictions on the
issuance of shares of Common Stock upon exercise of an Option set forth in
Section 18 and the provisions of the next sentence. In the case of participants
subject to Section 16 of the Exchange Act, unless a participant can transfer an
Option without incurring liability under Section 16(b) of the Exchange Act, at
least six months shall elapse from the date of acquisition of the Option to the
date of disposition of the Option (other than upon exercise) or its underlying
Shares.



          13.2    

For purposes of Section 13.1, a "Change of Control" shall mean:



              (a)    Individuals who, as of the effective date of the Plan,
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened solicitation to
which Rule 14a-11 of Regulation 14A promulgated under the Exchange Act applies
or other actual or threatened solicitation of proxies or consents; or

          (b)    Approval by the shareholders of the Company of a
reorganization, merger or consolidation, in each case, with respect to which all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 51% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
organization, merger or consolidation; or

           (c)    Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company; or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition,
more than 51% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition.
The term "the sale or other disposition of all or substantially all of the
assets of the Company" shall mean a sale or other disposition transaction or
series of related transactions involving assets of the Company or of any direct
or indirect subsidiary of the Company (including the stock of any direct or
indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by such other method as the Board of Directors determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than two-thirds of the fair market value of the Company (as
hereinafter defined). The "fair market value of the Company" shall be the
aggregate market value of the then Outstanding Company Common Stock (on a fully
diluted basis) plus the aggregate market value of the Company's other
outstanding equity securities. The aggregate market value of the shares of
Outstanding Company Common Stock shall be determined by multiplying the number
of shares of Outstanding Company Common Stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
"Transaction Date") by the average fair market value (as defined in Section 10)
per Share of Outstanding Company Common Stock for the ten trading days
immediately preceding the Transaction Date. The aggregate market value of any
other equity securities of the Company shall be determined in a manner similar
to that prescribed in the preceding sentence for determining the aggregate
market value of the shares of Outstanding Company Common Stock or by such other
method as the Board of Directors shall determine is appropriate.

14.    Non-Transferability of Stock Options:

No stock option granted under the Plan to a Participant shall be transferable by
such Participant otherwise than by will, or by the laws of descent and
distribution, and such option shall be exercisable, during the lifetime of the
Participant, only by the Participant.



15.    Term of Stock Options:

If not sooner terminated, each stock option stock granted hereunder shall expire
not more than 10 years from the date of the granting thereof; provided, however,
that with respect to an Incentive Option granted to a Participant who, at the
time of the grant, owns (after applying the attribution rules of Section 424(d)
of the Code) more than 10% of the total combined voting power of all classes of
stock of the Company or of any parent or subsidiary, such option shall expire
not more than 5 years after the date of granting thereof.



16.    Continuation of Employment:

The Compensation Committee may require, in its discretion, that any Participant
under the Plan to whom a stock option shall be granted shall agree in writing as
a condition of the granting of such stock option to remain in the employ of, or
continue to provide services to, the Company or a Subsidiary for a designated
minimum period from the date of the granting of such stock option as shall be
fixed by the Compensation Committee.



17.    Termination of Employment:

If a Participant's employment by, or provision of services to, the Company or a
Subsidiary shall be terminated, the Compensation Committee may, in its
discretion, permit the exercise of stock options granted to such Participant and
then exercisable (i) for a period not to exceed one year following such
termination of employment with respect to Incentive Options, and (ii) for a
period not to extend beyond the expiration date with respect to Nonqualified
Options; provided, however, that no Incentive Option may be exercised after
three months following a Participant's termination of employment, unless such
termination of employment is due to the Participant's death or permanent
disability, in which event the Incentive Option may be permitted to be exercised
for up to one year following the Participant's termination of employment for
such reason. In no event, however, shall a stock option be exercisable
subsequent to its expiration date and, furthermore, unless the Compensation
Committee otherwise determines, a stock option may only be exercised after
termination of a Participant's employment or service to the extent exercisable
on the date of termination of employment or as a result of termination of
employment.



18.    Investment Purpose:

If the Compensation Committee in its discretion determines that as a matter of
law such procedure is or may be desirable, it may require a Participant, upon
any acquisition of Common Stock hereunder and as a condition to the Company's
obligation to deliver certificates representing such shares, to execute and
deliver to the Company a written statement, in form satisfactory to the
Compensation Committee, representing and warranting that the Participant's
acquisition of shares of Common Stock shall be for such person's own account,
for investment and not with a view to the resale or distribution thereof and
that any subsequent offer for sale or sale of any such shares shall be made
either pursuant to (a) a Registration Statement on an appropriate form under the
Securities Act of 1933, as amended (the "Securities Act"), which Registration
Statement has become effective and is current with respect to the shares being
offered and sold, or (b) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale or sale of such shares, obtain a favorable written
opinion from counsel for or approved by the Company as to the availability of
such exemption. The Company may endorse an appropriate legend referring to the
foregoing restriction upon the certificate or certificates representing any
shares issued or transferred to the Participant under this Plan.



19.    Rights to Continued Employment:

Nothing contained in the Plan or in any stock option granted pursuant to the
Plan, nor any action taken by the Compensation Committee hereunder, shall confer
upon any Participant any right with respect to continuation of employment by, or
the provision of services to, the Company or a Subsidiary nor interfere in any
way with the right of the Company or a Subsidiary to terminate such person's
employment or service at any time with or without cause.



20.    Withholding Payments:

If upon the exercise of a Nonqualified Option or upon a disqualifying
disposition (within the meaning of Section 422 of the Code) of shares acquired
upon exercise of an Incentive Option, there shall be payable by the Company or a
Subsidiary any amount of income tax withholding, in the Compensation Committee's
sole discretion, either the Company shall appropriately reduce the amount of
Common Stock to be issued to the Participant or the Participant shall pay such
amount to the Company or Subsidiary to reimburse it for such income tax
withholding. The Compensation Committee may, in its sole discretion, permit
Participants to satisfy such withholding obligations, in whole or in part, by
electing to have the amount of Common Stock delivered or deliverable by the
Company upon exercise of a stock option appropriately reduced or by electing to
tender Common Stock back to the Company subsequent to exercise of a stock option
to reimburse the Company for such income tax withholding, subject to such rules
and regulations as the Compensation Committee may adopt. The Compensation
Committee may make such other arrangements with respect to income tax
withholding as it shall determine.



21.    Effectiveness of Plan:

This Plan is effective as of January 26, 1995; provided, however, that within
one year after such date, the Plan shall have been approved by the affirmative
vote of the holders of a majority of the shares of Common Stock present or
represented and entitled to vote at a meeting of the Company's shareholders, of
any adjournment thereof. Any stock option granted under this Plan prior to the
date that shareholder approval is obtained pursuant to this Section 21 shall,
for purposes of Section 12 hereof, be deemed to have been granted as of the date
of such shareholder approval is obtained.



22.    Termination, Duration and Amendments of Plan:

The Plan may be abandoned or terminated at any time by the Board of Directors of
the Company. Unless sooner terminated, the Plan shall terminate on ten years
from effective date, and no stock options may be granted or awarded thereafter.
The termination of the Plan shall not affect the validity of any stock option
outstanding on the date of termination, and any such options shall be
interpreted pursuant to the terms of this Plan, notwithstanding the termination
of the Plan.



          For the purpose of conforming to any changes in applicable law or
governmental regulations, or for any other lawful purpose, the Board of
Directors shall have the right, with or without approval of the shareholders of
the Company, to amend or revise the terms of the Plan at any time; provided,
however, that no such amendment or revisions shall (i) increase the maximum
number of shares of Common Stock in the aggregate which are subject to the Plan
(except as provided under the provisions of Paragraph 5), change the class of
persons eligible to be Participants under the Plan or materially increase the
benefits accruing to Participants under the Plan, without approval or
ratification of the shareholders of the Company; or (ii) change the stock option
price (except as contemplated by Paragraph 5) or alter or impair any stock
option, which shall have been previously granted or awarded under the Plan,
without the consent of the holder thereof.

23.    Interpretation:

If any provision of the Plan should be held invalid or illegal for any reason,
such determination shall not affect the remaining provisions hereof, but instead
the Plan shall be construed and enforced as if such provision had never been
included in the Plan. Without limiting the generality of the foregoing,
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors promulgated under the Exchange Act.
To the extent any provision of the Plan or any action by the Compensation
Committee or the Board of Directors hereunder is inconsistent with the foregoing
requirements, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Compensation Committee or the Board of Directors.
This Plan shall be governed by the laws of the State of Florida. Headings
contained in the Plan are for convenience only and shall in no manner be
construed as part of the Plan. Any reference to the masculine, feminine, or
neuter gender shall be a reference to such other gender as is appropriate.



          As adopted by the Board of Directors on January 26, 1995, and as
amended on November 30, 1995, March 29, 1996, March 3, 1999, and November 2,
2006.